DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because in Fig. 1, “RV” is not discussed in the specification.  The Examiner suggests adding reference to it at the end of [0012], such as “(RV, Fig. 1)”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), revision of the Specification, or both are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because of the use of legal phraseology (“comprises”) at lines 1 and 3.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The disclosure is objected to because of the following informalities:
“e.g.” and “i.e.” should be offset by commas (passim; see www.grammarly.com/blog/know-your-latin-i-e-vs-e-g/);
[0017], lines 6 and 9, “high viscous” is grammatically incorrect; and
[0020], line 2, “distal end 12 to the proximal end 11” is incorrect.
Appropriate correction is required.

Claim Interpretation
	In Claim 1, lines 12 and 13, and Claim 12, lines 9 and 10, “wherein the lumen of the stiffening structure is configured to receive a pressurized fluid having an over-pressure of at least 5 bar” is understood to mean that the wall defining the lumen can withstand that pressure.  A lumen is a hollow space and thus, read literally, the claim would not make sense but for the foregoing interpretation.

Claim Rejections - 35 USC §§ 102, 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, are rejected under 35 U.S.C. 102(a)(1) as anticipated by U.S. Patent App. Publ. No. 2015/0080743, by Seiss (“Seiss ‘743”).
	Applicant’s prior patent, Siess ‘743, discloses a catheter substantially as claimed by Applicant, as follows.
	1. An intravascular blood pump for percutaneous insertion into a patient's blood vessel (Title, Abstract), comprising: 
	a catheter (20), and 
	a pumping device (50) attached to the catheter (Fig. 3 attached near the end of the lead line for ref. no. 20), the catheter extending along a longitudinal axis and having a distal end (id.) and a proximal end (Fig. 1, near the end of the lead line for ref. no. 20) opposite the distal end along the longitudinal axis, the catheter comprising: 
		a tubular stiffening structure (26) having a length and extending longitudinally between the proximal end and the distal end of the catheter (tube 26 extends the entirety of the length of tube 20), the tubular stiffening structure having a lumen (27) and a proximal end and a closed distal end (closed at 31, 32, Fig. 2 enlarged portion) opposite the proximal end, wherein the lumen of the stiffening structure is configured to receive a pressurized fluid having an over-pressure of at least 5 bar.
	At [0033], Siess ‘743 states, “[t]he sliding tube 27 can consist of a polymer, in particular polyurethane, or preferably of nitinol or another shape-memory alloy . . . “.  Siess ‘743 does not expressly state what is the burst limit of its tube 26 when the fiber optic cable 28A is present, i.e., that the lumen of the stiffening structure is configured to receive a pressurized fluid having an over-pressure of at least 5 bar.  Given, however, the overlap in inventorships between Siess ‘743 and the instant application, and the great overlap in their disclosures, the Examiner concludes that there exists a preponderance of evidence in the record that Siess ‘743’s tube 26 is the same structure, with the same burst pressure, as that of Claim 1, and is therefore anticipated by Siess ‘743.
	2. (The blood pump of claim 1,) wherein the catheter has a lumen that extends through the catheter from the proximal end to the distal end (unlabeled; Fig. 3, left side), with the stiffening structure being disposed in the lumen of the catheter (id.).
	3. (The blood pump of claim 2,) wherein the stiffening structure is loose inside the lumen of the catheter (Fig. 3, left side, shows the catheter 26 unrestrained within the unlabeled lumen of the catheter 20).
	5. (The blood pump of claim l,) wherein the stiffening structure comprises a shape-memory material (NiTi, [0033]).  
	6. (The blood pump of claim l,) wherein the stiffening structure comprises a polymer material (polymer, [0033]).  
	9. (The blood pump of claim l,) wherein the stiffening structure is configured to stay in the catheter during operation of the blood pump (Fig. 3 shows pump 50 operating while catheter 26 is in place).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Siess ‘743 in view of Int’l Patent App. Publ. No. 2011/039091, by Siess (“Siess ‘091”).
	Siess ‘743 describes a blood pump substantially as claimed by Applicant; see above.  Siess ‘743 does not, however disclose that its stiffening structure is configured to be removed from the catheter after placement of the blood pump in a patient's body.
	Seiss ‘091 relates to the exact same type of blood pump as Applicant’s claims and Siess ‘743.  Seiss ‘091 teaches that the stiffening structure 26 of a blood pump can be made such that it movable, and thus removable, with respect to the rest of the blood pump device.  In Figs. 5 and 9, the stiffening structure 26 is used to guide the catheter 20 over the aortic arch (see pg. 11, first two full paragraphs), demonstrating that the stiffening structure 26 is removable from the device.
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to make the blood pump of Siess ‘743 such that its stiffening structure is configured to be removed from the catheter after placement of the blood pump in a patient's body, because Seiss ‘091 teaches doing so in order to use the stiffening device to guide the catheter which advancing it through the patient’s vasculature.

	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Siess ‘743 in view of U.S. Patent No. 6,508,777, Macoviak et al. (“Macoviak”).
	Siess ‘743 describes a blood pump substantially as claimed by Applicant; see above.  Siess ‘743 does not state that its stiffening structure allows the catheter to be elastically deformed with a bending radius of 10 mm or less without the occurrence of plastic deformation.
	Macoviak relates to a transluminal, intra-aortic catheter and is therefore from an art which is the same as, or very closely analogous to, that of Applicant’s claims and Siess ‘743. Macoviak states:

The curved distal region 144 represents a J-shaped curve of approximately 180 degrees of arc with a radius of curvature of approximately 2 to 4 cm to match the typical curvature of the aortic arch in an adult human patient."

(Macoviak, pg. 6, lines 51-54).  Thus, Macoviak teaches that a 20mm radius of curvature is “typical” for adults.  The ability of the catheter of Siess ‘743 to navigate that radius of curvature, which it does, without damage to the catheter is plainly a fundamental design criterion for that catheter, and is therefore a result-affective variable in the design of the catheter.   Macoviak’s disclosure of a 20mm radius of curvature is understood to relate to typical adults; the radius of curvature for small adults would be smaller, and in pediatrics smaller yet.  Safety factors in mechanical and biomedical engineering of two (2) or more are commonplace.
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to make the blood pump of Siess ‘743 such that its stiffening structure allows the catheter to be elastically deformed with a bending radius of 10 mm or less without the occurrence of plastic deformation, because the radius of curvature of the aortic arch of a typical adult male is 20 mm; constructing Siess ‘743’s catheter such that it can navigate around an arch half that radius would allow use in pediatric and small adult patients; would add a safety factor to the design of the catheter; and is merely routine optimization of a result-affective variable, knowing that navigating over the aortic arch requires significant bending of the catheter.

	In the alternative, if Siess ‘743’s tube 26 is not identically the same as the “the stiffening structure [] configured to receive a pressurized fluid having an over-pressure of at least 5 bar” as required by Claim 1, Claim 1 et sqq. are still unpatentable for the following reasons.

Claims 1-6, 9, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Siess ‘743 in view of U.S. Patent App. Publ. No. 2011/0040282, by Uihlein (“Uihlein”).
	As discussed above under sec. 102, Siess ‘743 describes a blood pump substantially as claimed by Applicant.  Siess ‘743 may not, however, describe that its stiffening structure 26 is “configured to receive a pressurized fluid having an over-pressure of at least 5 bar” as required by Claim 1.
	The use of NiTi tubes in catheters is ubiquitous.  The tube 26, made of NiTi, in the blood pump catheter of Siess ‘743 would be immediately recognized by the person of ordinary skill in the art to impart lateral and longitudinal stiffness to the catheter, relative to the same catheter without the tube.  As such, the person of ordinary skill in the art would understand that the very regular practice, in catheter design, of not only including stiffening structures in order to impart this stiffness, but of engineering those stiffening devices to suit the use(s) of the catheter of interest and the practitioner’s needs, is highly relevant to Siess ‘743 catheter’s design.  The inclusion in Siess ‘743’s catheter of the tube 26 thus bridges any gap that may exist between the adjacent and related arts of intra-aortic blood pump catheters and catheter flexibility / stiffness engineering of catheters.
	Uihlein relates to catheters with variable stiffness and is therefore from an art which is the same as, or closely analogous to, those of Applicant’s claims and Siess ‘743. Uihlein teaches that a closed fluid lumen 3 within a catheter, such as the interior, fluid filled lumen of the stiffener 26 of Siess ‘743, can be constructed to withstand significant internal fluid pressure in order to “. . . provide a tube that can be stiffened in an improved controlled or targeted manner, and be returned to its less stiff condition” ([0008]), which assists the practitioner in navigating the catheter through the patient ([0002]).  Uihlein expressly states: “For this purpose, an overpressure in the range of approximately 5 bar to approximately 40 bar can, for example, be used.” ([0039])
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to make the blood pump of Siess ‘743 such that its stiffening structure is configured to receive a pressurized fluid having an over-pressure of at least 5 bar, because Uihlein teaches doing so in order to allow the user to tailor the flexibility of catheters for easier navigation into a patient.
	2. (The blood pump of claim 1,) wherein the catheter has a lumen that extends through the catheter from the proximal end to the distal end (unlabeled; Fig. 3, left side), with the stiffening structure being disposed in the lumen of the catheter (id.).
	3. (The blood pump of claim 2,) wherein the stiffening structure is loose inside the lumen of the catheter (Fig. 3, left side, shows the catheter 26 unrestrained within the unlabeled lumen of the catheter 20).
	4. (The blood pump of claim l,) wherein the lumen of the stiffening structure is configured to receive a pressurized fluid having an over-pressure of between 5 bar and 150 bar (Uihlein teaches 5-40 bar).  
	5. (The blood pump of claim l,) wherein the stiffening structure comprises a shape-memory material (NiTi, [0033]).  
	6. (The blood pump of claim l,) wherein the stiffening structure comprises a polymer material (polymer, [0033]).  
	9. (The blood pump of claim l,) wherein the stiffening structure is configured to stay in the catheter during operation of the blood pump (Fig. 3 shows pump 50 operating while catheter 26 is in place).
	12. A system (Siess ‘743), comprising: 
	a catheter (20), 
	a pumping device (50) attached to the catheter (Fig. 3 attached near the end of the lead line for ref. no. 20), the catheter extending along a longitudinal axis and having a distal end (id.) and a proximal end (Fig. 1, near the end of the lead line for ref. no. 20) opposite the distal end along the longitudinal axis, the catheter comprising: 
		a tubular stiffening structure (26) having a length and extending longitudinally between the proximal end and the distal end of the catheter (tube 26 extends the entirety of the length of tube 20), the tubular stiffening structure having a lumen (27) and a proximal end and a closed distal end (closed at 31, 32, Fig. 2 enlarged portion) opposite the proximal end, wherein the lumen of the stiffening structure is configured to receive a pressurized fluid having an over-pressure of at least 5 bar; and 
	a pressure source (Uihlein, 6) connected to the proximal end of the stiffening structure (7) and configured to supply pressurized fluid to the lumen of the stiffening structure ([0037]).
	U: “controlled manner” means a controller
	13. (The system of claim 12,) further comprising a controller that is configured to adjust the pressure of the pressurized fluid. (Uihlein states at [0037] that the pressure generator 6 delivers pressurized fluid in a “controlled or regulated manner” and thus it includes a controller)
	14. (The blood pump of claim 5,) wherein the shape-memory material is a shape- memory alloy (NiTi).
	15. (The blood pump of claim 14,) wherein the shape-memory alloy is Nitinol (id.).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Siess ‘743 and Uihlein, and further in view of Seiss ‘091.
	Siess ‘743 and Uihlein together describe a blood pump substantially as claimed by Applicant; see above.  They do not, however, disclose that their stiffening structure is configured to be removed from the catheter after placement of the blood pump in a patient's body.
	Seiss ‘091 relates to the exact same type of blood pump as Applicant’s claims and Siess ‘743.  Seiss ‘091 teaches that the stiffening structure 26 of a blood pump can be made such that it movable, and thus removable, with respect to the rest of the blood pump device.  In Figs. 5 and 9, the stiffening structure 26 is used to guide the catheter 20 over the aortic arch (see pg. 11, first two full paragraphs), demonstrating that the stiffening structure 26 is removable from the device.
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to make the blood pump of Siess ‘743/ Uihlein such that its stiffening structure is configured to be removed from the catheter after placement of the blood pump in a patient's body, because Seiss ‘091 teaches doing so in order to use the stiffening device to guide the catheter which advancing it through the patient’s vasculature.

	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Siess ‘743 and Uihlein, and further in view of Macoviak.
	Siess ‘743 and Uihlein together describe a blood pump substantially as claimed by Applicant; see above.  They do not state that the stiffening structure allows the catheter to be elastically deformed with a bending radius of 10 mm or less without the occurrence of plastic deformation.
	See the explanation above concerning Macoviak. 
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to make the blood pump of Siess ‘743 / Uihlein such that its stiffening structure allows the catheter to be elastically deformed with a bending radius of 10 mm or less without the occurrence of plastic deformation, because the radius of curvature of the aortic arch of a typical adult male is 20 mm; constructing Siess ‘743’s catheter such that it can navigate around an arch half that radius would allow use in pediatric and small adult patients; would add a safety factor to the design of the catheter; and is merely routine optimization of a result-affective variable, knowing that navigating over the aortic arch requires significant bending of the catheter.

Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter.
	The entire subject matters of Claims 7 and 8 could neither be found identically nor was fairly suggested in the prior art of record. The subject matter of Claim 7 not found or suggested, in combination with the claim’s other features, is that the blood pump comprises at least two twisted tubular stiffening structures, understanding that the broadest reasonable interpretation of this subject matter, in light of Applicant’s specification, is that they are twisted together. The subject matter of Claim 8 not found or suggested, in combination with the claim’s other features, is that the blood pump comprises at least three tubular stiffening structures braided to form a solid braid or a braided hollow tubular member.  The combination of the recited features is the basis for allowability.
	The closest prior art of record is Seiss ‘743; however, it does not disclose itself, or suggest with the other evidence of record, the subject matter as claimed or described above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	U.S. Patent No. 9,669,142 is similar to Siess ‘743 and Seiss ‘091.
	U.S. Patent App. Publ. No.  2015/0273181 describes multiple, helically wound stiffening / steering wires in a catheter.
	The balance of the documents cited with this Office Action relate generally to catheter stiffeners and steering devices, including via variable fluid pressure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J. CERMAK whose telephone number is (571)272-0135. The examiner can normally be reached M-F 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R. Price can be reached on 571.270.5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM J. CERMAK/
Assistant Patent Examiner
Art Unit 3783



/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783